SAYRE, J.
This is a bill by the wife for separate maintenance. After a careful reading of the evidence the court is of the opinion that the wife (appellant) should have relief. The causes for which, on the surface of the record, appellee sent appellant back to her father, after they had been married for five months, fall far short of justifying his course. His real reason appears to have been that the wife proved persona non grata, and he expected entirely too much of her in her condition. From the circumstances of his offer to take her back, which, among other things, was made after this bill was filed, it does not appear to-have been made for the bona fide purpose of mending the relations between them, but simply to avoid a decree for separate maintenance. The evidence shows that he was entirely willing to be rid of her on his own terms. Considering the probable true origin of their alienation, the burden of bringing about a reconciliation in the future should not be left to rest entirely upon the wife, especially so in view of the fact that the wife cannot possibly have enough out of the husband’s very limited estate to> maintain her in ease or idleness. Any allowance should, of course, be determined with reference to the condition of the: parties. The wife, a frail woman, is absolutely dependent upon. *181her family. We assume that she has a child. She was pregnant when she was taken back to her father’s house and when the testimony was taken. The husband’s estate, on the other hand, is small, and he has the care of four young children, the offspring of a previous marriage. Let the court arrange for a reasonably monthly allowance to the wife, or for a sum in bulk in lieu thereof, if that seems preferable. Any decree for continued payments may, upon due notice, be amended or modified as justice and equity may require.
Reversed and remanded.
Anderson, C. J., and McClellan and Gardner, JJ., concur.